The opinion of the Court was delivered by
Poché, J.
The motion of the Attorney General to dismiss this appeal must prevail.
He has shown by proper evidence that during the pendency of this appeal the defendant has broken jail and'is now a fugitive from justice.
The defendant doubtless considered that as the safest mode of avoiding the penalty of the crime for which he stood convicted. Reason, law and justice require that he should abide the result of his option in tlio xn'emises.
The identical question was presented to us in the case of Edwards, 36 Ann. 863, and we therein said: “A prisoner under conviction and sentence, who lias escaped from custody during the pendency of his appeal, cannot by counsel prosecute his appeal.
It is therefore ordered that this appeal be dismissed.